Supreme Court, New York County (Daniel FitzGerald, J., at suppression hearing; Franklin Weissberg, J., at jury trial and sentence), rendered January 31, 1989, convicting defendant of robbery in the second degree and sentencing him to an indeterminate term of imprisonment of 5 to 10 years, unanimously affirmed.
The victim was accosted by defendant and another, who then made off with the victim’s shoulder bag. A few minutes later, the victim found police officers and pointed out his attackers a few blocks from the scene of the robbery. The officers promptly subdued defendant and the victim recovered his bag. Some of the items missing from the bag were thereafter recovered at the precinct, during a search of defendant and his accomplice.
On appeal, defendant claims that the victim’s identification testimony was improperly bolstered (cf., People v Trowbridge, 305 NY 471) and that the prosecutor’s summation deprived him of a fair trial. However, both issues are unpreserved and, in light of the overwhelming evidence of defendant’s guilt, we decline to reach them. We would nevertheless affirm were we to consider the claims in the interest of justice, finding them to be without merit. Concur—Ross, J. P., Milonas, Rosenberger, Kassal and Rubin, JJ.